Citation Nr: 1824346	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-27 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right kidney condition.

2. Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to October 1968.  He died in January 2017 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA), in the Seattle, Washington, Regional Office (RO).

In August 2017, the appellant appeared at a Board hearing via videoconference before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of her desire to withdraw the appeal pertaining to the claim of entitlement to service connection for a right kidney disorder.

2.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of her desire to withdraw the appeal pertaining to the claim of entitlement to service connection for a heart disorder.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal from the denial of service connection for a right kidney disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the substantive appeal from the denial of service connection for a heart disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the August 2017, hearing before the undersigned Veterans Law Judge, the appellant expressly withdrew her appeals for entitlement to service connection for a right kidney disorder and entitlement to service connection for a heart disorder, as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these issues are dismissed.

Furthermore, as the Board is dismissing the withdrawn issues, no discussion of VA's duties to notify and assist is necessary.


ORDER

The appeal as to the issue of entitlement to service connection for a right kidney disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a heart disorder is dismissed.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


